DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9-11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Siddell (US 2016/0192612) in view of Van der Lely et al. (EP 1230851).
Regarding Claim 1, Siddell discloses a control unit (control system 10) for controlling a moveable crowd gate (crowd gate 12) of a holding area (holding pen 14) at an entrance of a milking parlour (milking parlor 18), comprising a processing circuit and communication interfaces, configured to communicate (“Controller 20 may also include a central processing unit (CPU) operable execute crowd gate control logic 21 and one or more interfaces operable to transmit and receive information 23 to and from the various elements of system 10.” Paragraph [0019]) an actuator (actuator 22) configured to adjust a position of the crowd gate, and to communicate with a sensor (proximity sensor 24 and presence sensor 26) regarding animals present in the holding area (“For example, controller 20 may control the movement of crowd gate 12 in several modes of operation by sending and/or receiving information 23 to and/or from actuator 22, proximity sensors 24a and 24b, presence sensor 26, and speaker 28.” Paragraph [0012]), wherein the control unit is configured to: obtain information from the sensor regarding animals present in the holding area (“controller 20 may control the movement of crowd gate 12 in several modes of operation by sending and/or receiving information 23 to and/or from actuator 22, proximity sensors 24a and 24b, presence sensor 26, and speaker 28.”); compare the determined stress level with a threshold limit (threshold 27; “Controller 20 may determine whether counter 25 has reached triggering threshold 27.” Paragraph [0030]); and control the crowd gate, via the actuator, based on the determined stress level (“controller 20 may control the movement of crowd gate 12 in several modes of operation by sending and/or receiving information 23 to and/or from actuator 22, proximity sensors 24a and 24b, presence sensor 26, and speaker 28.”), whereby the control unit causes the crowd gate when the determined stress level exceeds the threshold limit to any one of i) slow a motion of the crowd gate in a first direction towards the entrance, ii) stop the motion of the crowd gate in the first direction towards the entrance, and iii) retract the crowd gate in a second direction opposite to the first direction (“actuator 22 may move crowd gate 12 along rails 15 towards and away from entrance 16” Paragraph [0053]; Figure 1A; “When counter 25 reaches threshold 27, controller 20 may initiate a given mode of operation such as the exemplary forward mode of operation or the exemplary reverse mode of operation” Paragraph [0030]).
Siddell fails to disclose said sensor being one of a movement sensor in an animal tag and a camera directed towards the holding area, the obtained information relating to one of upward head movements among the animals and one or more heads held up high among the animals; determine a stress level among the animals in the holding area, based on the obtained information.
However, Van der Lely teaches said sensor being one of a movement sensor in an animal tag and a camera (video camera 7) directed towards the holding area (Figure 1), the obtained information relating to one of upward head movements among the animals and one or more heads held up high among the animals (“the determination of stress of an animal, per animal different parameters provide a stronger indication of the stress. Out of all possible parameters that can be measured on an animal the following have proved extremely suitable…. determining the position of the ears and/or the head and/or the tail of the animal” Col. 3 lines 4-16); determine a stress level among the animals in the holding area, based on the obtained information (“All these measurement data are transmitted by the stress measuring devices to or read by a central unit 20 that is possibly connected with several reading devices disposed at several places in the shed.” Paragraph [0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system with sensors of Siddell, with the stress sensors of Van der Lely, in order to accurately determine a stress reaction of the animals and provide steps to decrease that stress.
Regarding Claim 5, Siddell in view of Van der Lely teaches the control unit according to claim 1. Siddell further discloses the control unit, configured to: admit a number of animals to enter the holding area (“counter 25 may represent information indicating the number of dairy livestock 30 that have entered entrance 16.” Paragraph [0024]; “Threshold 27 represents any parameter, variable, information, numerical data, integer value, or other indicator associated with counter 25 and operable to indicate a condition, triggering threshold, and/or triggering event related to rotary milking platform 19.” Paragraph [0026]).
Regarding Claim 6, Siddell in view of Van der Lely teaches the control unit according to claim 1. Siddell further discloses the control unit, configured to: resume movement of the crowd gate in the first direction towards the entrance of the milking parlour, after a discontinued, speed reduced, or retracted movement (“a pause step, in which the movement of crowd gate is ceased for a period of time. The pause step may give dairy livestock 30 an appropriate time to react to the pre-forward reverse step.” Paragraph [0041], when the stress level among the animals is lower than a second threshold limit (“A fourth step of an exemplary forward mode of operation may be a forward step, in which crowd gate 12 moves towards entrance for a period of time. The forward step may encourage dairy livestock 30 to move towards entrance 16 to rotary milking platform 19 by decreasing the effective area of holding pen 14.” Paragraph [0042]; parameter update 208; Figure 2).
Regarding Claim 9, Siddell in view of Van der Lely teaches the control unit according to claim 1. Siddell further discloses the control unit, wherein the obtained information further relates to the number of animals in the holding area, between the moveable crowd gate and the entrance of the milking parlour (“counter 25 may represent information indicating the number of dairy livestock 30 that have entered entrance 16.” Paragraph [0024]).
Regarding Claim 10, Siddell in view of Van der Lely teaches the control unit according to claim 1.
Siddell fails to disclose the control unit, wherein the obtained information further relates to an estimated heart rate of animals within the holding area.
However, Van der Lely teaches the control unit, wherein the obtained information further relates to an estimated heart rate of animals within the holding area (“the determination of stress of an animal, per animal different parameters provide a stronger indication of the stress. Out of all possible parameters that can be measured on an animal the following have proved extremely suitable… a heartbeat meter for determining the heartbeat of the animal” Col. 3 lines 4-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensors of Siddell with the heart rate meter of Van der Lely, in order to accurately determine a stress reaction of the animals and provide steps for decreasing that stress.
Regarding Claim 11, Siddell in view of Van der Lely teaches the control unit according to claim 1. Siddell further discloses the control unit, further configured to further: control the movement of the crowd gate based on an estimated animal flow through the entrance to the milking parlour (“counter 25 may represent information indicating the number of dairy livestock 30 that have entered entrance 16.” Paragraph [0024]; “Threshold 27 represents any parameter, variable, information, numerical data, integer value, or other indicator associated with counter 25 and operable to indicate a condition, triggering threshold, and/or triggering event related to rotary milking platform 19.” Paragraph [0026]).
Regarding Claim 25, Siddell discloses a system for controlling a moveable crowd gate of a holding area at an entrance of a milking parlour, wherein the system comprises: a control unit (control system 10); an actuator (actuator 22), configured to adjust position of the moveable crowd gate; and at least one sensor, configured to collect data related to stress of the animals in the holding area (“Presence sensor 26 may represent any number and combination of motion detectors, stress sensors, pressure sensors, or any other appropriate device capable of sensing the presence of a dairy livestock 30 in entrance 16 and/or passing through entrance 16.” Paragraph [0025]), wherein the control unit comprises: a processing circuit and communication interfaces, configured to communicate with an actuator configured to adjust a position of the crowd gate (“Controller 20 may also include a central processing unit (CPU) operable execute crowd gate control logic 21 and one or more interfaces operable to transmit and receive information 23 to and from the various elements of system 10.” Paragraph [0019]), compare the determined stress level with a threshold limit (threshold 27; “Controller 20 may determine whether counter 25 has reached triggering threshold 27.” Paragraph [0030]); and control the crowd gate, via the actuator, based on the determined stress level (“controller 20 may control the movement of crowd gate 12 in several modes of operation by sending and/or receiving information 23 to and/or from actuator 22, proximity sensors 24a and 24b, presence sensor 26, and speaker 28.”), whereby the control unit causes the crowd gate when the determined stress level exceeds the threshold limit to any one of i) slow a motion of the crowd gate in a first direction towards the entrance, ii) stop the motion of the crowd gate in the first direction towards the entrance, and iii) retract the crowd gate in a second direction opposite to the first direction (“actuator 22 may move crowd gate 12 along rails 15 towards and away from entrance 16” Paragraph [0053]; Figure 1A; “When counter 25 reaches threshold 27, controller 20 may initiate a given mode of operation such as the exemplary forward mode of operation or the exemplary reverse mode of operation” Paragraph [0030]).
Siddell fails to disclose wherein the control unit is configured to communicate with at least one of a movement sensor in an animal tag and a camera directed towards the holding area, obtain information from the sensor regarding animals present in the holding area, the obtained information relating to one of upward head movements among the animals and one or more heads held up high among the animals; and determine a stress level among the animals in the holding area based on the obtained information.
However, Van der Lely teaches wherein the control unit is configured to communicate with at least one of a movement sensor in an animal tag and a camera (video camera 7) directed towards the holding area (Figure 1), obtain information from the sensor regarding animals present in the holding area, the obtained information relating to one of upward head movements among the animals and one or more heads held up high among the animals (“the determination of stress of an animal, per animal different parameters provide a stronger indication of the stress. Out of all possible parameters that can be measured on an animal the following have proved extremely suitable…. determining the position of the ears and/or the head and/or the tail of the animal” Col. 3 lines 4-16); and determine a stress level among the animals in the holding area based on the obtained information (“All these measurement data are transmitted by the stress measuring devices to or read by a central unit 20 that is possibly connected with several reading devices disposed at several places in the shed.” Paragraph [0029]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system with sensors of Siddell, with the stress sensors of Van der Lely, in order to accurately determine a stress reaction of the animals and provide steps to decrease that stress.

Response to Arguments
Applicant’s arguments filed 10/28/22 with respect to claims 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states on page 12 of arguments “the Office Action fails to identify, with specificity, how Siddell determines a stress level among the animals in the holding area, based on information obtained from a sensor.” The examiner respectfully disagrees. Siddell discloses multiple sensors including a presence sensor, motions detectors, stress sensors, pressure sensors etc. The combination of these sensors could be an indication of stress from the animals. For example, if the pressure sensors determine the cows are putting significant amounts of pressure against the parlor entrance, this is a clear indication the animal is stressed as they are indicating that they want to leave. Additionally, Van der Lily has been in included in the current rejection of claims 1 to further emphasize the rejection of this limitation, given the amendments to the claim. 
Applicant states on page 14 “Further, it is respectfully submitted that Siddell, whether considered alone or in combination with the remaining references applied by the Office Action, fails to teach or suggest obtaining information from (at least) one of a movement sensor in an animal tag and a camera directed towards the holding area relating to one of upward head movements among the animals and a head held up high among the animals.” This limitation is taught by Van der Lily as shown in the present rejection of amended claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642